Citation Nr: 1704602	
Decision Date: 02/15/17    Archive Date: 02/24/17

DOCKET NO.  10-26 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for an undiagnosed illness or chronic multisymptom illness manifested by ch ronic fatigue, headaches, joint pain, arthralgia, memory loss and mood disorder, to include as due to exposure to environmental hazards while serving in the Gulf War. 

2.  Entitlement for service connection to sleep apnea, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Childers, Counsel

INTRODUCTION

The Veteran served on active duty from March 1989 until his retirement in September 1993.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  

In his May 2010 Form 9 the Veteran requested a Travel Board hearing, and on June 17, 2014, the Veteran and his attorney reported to VA at the appointed date and time; however, the Veteran did not provide testimony but instead cancelled his request for a Board hearing.  See undersigned's June 17, 2014, record of contact/note to file.

In a decision dated in May 2015, the Board granted the Veteran's request to reopen claims for service connection for a chronic multisymptoms illness manifested by chronic fatigue (also claimed as headaches, joint pain, arthralgia, memory loss, and mood disorder), and service connection for asthma, sleep apnea, and skin rashes; granted service connection for asthma; denied reopening claims for service connection for gastritis, a dental condition, and a back condition; and then remanded the reopened claims for service connection for a chronic multisymptoms illness, sleep apnea, and skin rashes for further development.

In a rating decision dated in February 2016, the RO granted service connection for urticaria (previously claimed as pubic tinea, now claimed as skin rashes) with a rating of 10 percent effective June 18, 2008; therefore, the Veteran's appeal for service connection for a skin disorder is resolved.

The Board notes that after the last (February 2016) supplemental statement of the case (SSOC), VA medical records were associated with the claims file in March 2016.  However, with regard to the claim decided below, there is no material change in the information already of record and considered by the RO in its February 2016 SSOC.  Remand for additional review by the agency of original jurisdiction is not needed.  38 C.F.R. § 19.31(a).

The issue of service connection for a qualifying chronic disability or undiagnosed illness is decided below.  The issue of service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's complaints of chronic fatigue, headaches, joint pain, arthralgia, memory loss and mood disorder are, severally, of clear and specific etiology and diagnosis and do not comprise a chronic multisymptom illness.  


CONCLUSION OF LAW

The criteria for a grant of service connection for an undiagnosed illness or chronic multisymptom illness manifested by chronic fatigue, headaches, joint pain, arthralgia, memory loss and mood disorder are not met.  38 U.S.C.A. §§ 1110, 1117, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.102, 3.317 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Undiagnosed illness claim

The Veteran seeks service connection for an undiagnosed illness or chronic multisymptom illness manifested by chronic fatigue, headaches, joint pain, arthralgia, memory loss and mood disorder, which he contends is related to his wartime service in the Persian Gulf.  Military records confirm that he is a Persian Gulf War Veteran with service in the Southwest Asia Theater of Operations.

Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 C.F.R. § 3.303(a).  Disorders diagnosed after service may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).  

Because the Veteran served in the Southwest Asia Theater of Operations during the Persian Gulf War, service connection may also be established under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  Under those provisions, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of Operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of Operations or to a degree of 10 percent or more not later than December 31, 2021.  38 C.F.R. § 3.317(a)(1).  

For purposes of 38 C.F.R. § 3.317, there are three types of qualifying chronic disabilities:  (1) an undiagnosed illness; (2) a medically unexplained chronic multi symptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A 1117(d) warrants a presumption of service connection.

An undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis.  In the case of claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317, unlike those for "direct service connection," there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez v. Principi, 19 Vet. App. at 8-9.  Further, lay persons are competent to report objective signs of illness.  Id.  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).  

A medically unexplained chronic multisymptom illnesses is one defined by a cluster of signs or symptoms and specifically includes chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases), as well as any other illness that the Secretary determines meets the criteria in paragraph (a)(2)(ii) of this section for a medically unexplained chronic multisymptom illness.  A "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities."  Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Signs or symptoms that may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to, the following:  (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders.  38 C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317(a)(4).
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Analysis

The Board has limited its discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Preliminarily, the Board notes that the Veteran was not treated for symptoms of unknown etiology or diagnosed with a medically unexplained multisymptom illness during active duty service.

As for the Veteran's contention that his symptoms may each be an undiagnosed disorder, according to an April 2002 VA respiratory diseases examiner, the Veteran's chronic fatigue is a symptom of his obstructive sleep apnea.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that the Board must consider only independent medical evidence to support its findings rather than provide its own medical judgment).  Additionally, on VA nose, sinus, larynx, and pharynx examination in October 2010, the examiner ascribed the Veteran's headaches to the Veteran's service-connected sinus disability.  Id.  Furthermore, on a Medical Opinion report in conjunction with a VA Gulf War General Medical examination in October 2015, the examiner(s) averred that the Veteran's symptoms were of " clear and specific etiology and diagnosis" and pointed out that the Veteran's mental complaints were described in a PTSD evaluation as symptoms supporting the diagnosis of PTSD and his pains are of known physical etiology.  See also February 2016 VA examination opinion.  The examiner added that the remainder of the Veteran's arthralgias are common findings in obese men in their 60s "with nothing to suggest atypical origin."  Id.  This is negative evidence against the claim.

On review of the claims file the Board observes that the examiners' opinions are consistent with the medical evidence of record.  VA and private medical records (including radiology records) show diagnoses of and treatment for obstructive sleep apnea and secondary fatigue; degenerative changes/arthritis in the spine and joints, and secondary pain; and rhinitis and sinusitis, with secondary sinus pain and headaches.  This too is negative evidence against the claim.

To the extent that the Veteran's statements are offered as a nexus opinion, that is, an association between his complaints and his Persian Gulf service, a lay opinion is limited to inferences which are rationally based on a claimant's perception and does not require specialized knowledge; and no factual foundation has been established to show that the Veteran is qualified through specialized knowledge, education, training, or experience to offer a medical diagnosis or opinion, particularly where there is competent medical evidence to the contrary.  The Board therefore finds that the Veteran's opinion as to an association between his current complaints and his service is beyond the Veteran's lay capacity and is of no probative weight.  See Owens v. Brown, 7 Vet. App. 429 (1995) (it is the Board's fundamental responsibility to evaluate the probative value of all medical and lay evidence).

As for the Veteran's contention that his symptoms may comprise a medically unexplained chronic multi symptom illness, in July 2014 a private physician opined that it is was "more likely than not" that the Veteran's chronic fatigue was "service connected to his time in service as the presumptive for Gulf War illness."  However, the July 2014 consultant did not suggest that the Veteran had a separate and discrete "chronic fatigue" disorder, or diagnose the Veteran with chronic fatigue syndrome; and there is no record of a separate and discrete "chronic fatigue" disorder, or a clinical diagnosis of chronic fatigue syndrome, in the Veteran's medical records.  See 38 C.F.R. § 3.317(a)(2)(ii).  Absent clinical diagnosis, the July 2014 consultant's proposition that the the Veteran's fatigue is a separately compensable "Gulf War illness" is of little weight.  See Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (The Board, as fact finder, must determine the probative value or weight of the evidence).  

To the extent that the Veteran's statements are offered as a medical diagnosis of a medically unexplained chronic multi symptom illness, the Board again notes that no factual foundation has been established to show that he is qualified through specialized knowledge, education, training, or experience to offer a medical diagnosis or opinion; particularly where, as here, there is competent medical evidence to the contrary.  See Kahana; see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010) (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge).  The Board therefore finds that the Veteran's opinion in this regard are of probative weight; the preponderance of the evidence is against the claim of service connection, and the benefit-of-the-doubt doctrine does not apply.  Gilbert, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b)); 38 C.F.R. § 3.102.  


ORDER

Service connection for an undiagnosed illness or chronic multisymptom illness manifested by chronic fatigue, headaches, joint pain, arthralgia, memory loss, and mood disorder, is denied.  


REMAND

Reasons for Remand: To obtain an addendum opinion regarding service connection for obstructive sleep apnea.

In its May 2015 remand the Board noted, inter alia, that a medical provider had opined that the Veteran's sleep apnea, if it did not have onset in service, may be secondary to his service-connected PTSD (see May 2014 Statement of Dr. M.M.), and remanded the issue for an opinion as to whether the Veteran's sleep apnea was aggravated by his service-connected PTSD.  In October 2015 the Veteran was afforded a VA examination, and in 2015 and in February 2016 opinions were offered; however, an opinion as to a relationship between the Veteran's obstructive sleep apnea and his PTSD was not provided.  Remand for compliance with the Board's May 2015 remand directive is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the October 2015 VA examiner for an addendum opinion as to whether it is at least as likely as not that sleep apnea, or any other currently diagnosed sleep disorder, was caused by any of his service-connected disabilities or was aggravated by any of his service-connected conditions, to specifically include PTSD.

An opinion as to both causation and aggravation must be provided.

If the October 2015 examiner is no longer available, or if it is determined that a new examination is needed, take appropriate action.

Note: The term at least as likely as not does not mean within the realm of possibility, but rather that the evidence both for and against a conclusion is so evenly divided that it is as sound to find in favor of conclusion as it is to find against it.

Note: For purposes of this analysis, "aggravation" is defined as a permanent worsening of the nonservice-connected disability beyond that due to the natural disease process.  Temporary or intermittent flare-ups of symptoms of a preexisting condition alone do not constitute aggravation unless the underlying condition worsened beyond its natural progression.

The examiner must discuss the medical rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.  If the examiner cannot provide his or her requested opinion without resorting to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

2.  Then, readjudicate the claim.  If the benefit sought is not granted, the Veteran and his representative should be furnished a SSOC and be provided an opportunity to respond.  Then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


